MEMORANDUM **
Jackie S. Bartakian appeals pro se from the district court’s judgment dismissing her action against Clark County and various managerial employees of Clark County (“Clark County defendants”) after she failed to amend her complaint. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissal for failure to state a claim, Vestar Development II, LLC v. General Dynamics Corp., 249 F.3d 958, 960 (9th Cir.2001), can affirm on any basis fairly supported by the record, id., and affirm.
Removal of this action to federal court was not improper because Bartakian raised constitutional claims. See 28 U.S.C. § 1441(a) (allowing removal of “any civil action brought in a State court of which the federal courts of the United States have original jurisdiction”); 28 U.S.C. § 1331 (conferring original jurisdiction on district court in “all civil actions arising under the Constitution, laws, or treaties of the United States”); Sparta Surgical Corp. v. National Ass’n of Securities Dealers, Inc., 159 F.3d 1209, 1213 (9th Cir.1998) (“ [Jurisdiction must be analyzed on the basis of the pleadings filed at the time of removal without reference to subsequent amendments!!]”).
The district court did not err by dismissing Bartakian’s federal claims, and remanding the state law claim, because the complaint failed to allege facts sufficient to state a federal claim. See Foster v. Wilson, 504 F.3d 1046, 1050-52 (9th Cir.2007) (affirming dismissal of federal claims with prejudice where plaintiffs declined to amend complaint even though district court had dismissed with leave to amend because allegations were insufficient to state a claim); Williams v. Costco Wholesale Corp., 471 F.3d 975, 977 (9th Cir.2006) (“Dismissal of the federal claim ... ordinarily ... authorize^] the district court to remand the pendent state law claims.”).
Bartakian’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.